Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2020/0296350) in view of Kolan et al (US 2018/0367579).

	a.	Per claim 1, Oh teaches a method for determining 3rd Generation Partnership Project (3GPP) Framework for Live Uplink Streaming (FLUS) sink capabilities, executable by a processor, comprising: 
signaling a capability description using at least a first attribute and a second attribute (—capability and attributes),

wherein the first attribute comprises a location from which the capability description can be retrieved (paras 0235-236, 0243, 0433, 0448—location information from attribute data), 

wherein the second attribute comprises a descriptor that determines the FLUS sink capability (paras 0247-249, 0251-253—FLUS sink), and

wherein signaling the descriptor and a scheme identifier of the descriptor enables interoperability between the FLUS sink and a source from a plurality of vendors (para 0296—scheme descriptor).

Oh teaches the claim limitations as applied above along with capability and attribute descriptions (paras 0104, 0118, 0296), yet fails to teach signaling a capability description using at least a first attribute and a second attribute, wherein the capability description is from a list of features supported by a FLUS sink. However, Kolan et al teaches discovery of FLUS sink capabilities and/or characteristics for determining the appropriate FLUS sink to select based on the capability/characteristics and parameters supported by the FLUS sink (paras 0076-78, 0101, 107-116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Oh with Kolan et al for the purpose of determining the features supported FLUS sink in order to select the most appropriate capable FLUS sink with the necessary characteristics/attributes, which is an obvious technique in the art for defining capability.
Claims 8 and 15 contain subject matter substantially equivalent to the claim limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Oh with Kolan et al teach the method of claim 1, Oh further teaches wherein the capability description corresponds to a standard (paras 0047, 0109, 0296—description standard; Kolan et al—paras 0060-62, 0073-78, 0129-130).  
Claims 9 and 16 contain subject matter substantially equivalent to the claim limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Oh with Kolan et al teach the method of claim 2, Oh further teaches wherein the standard is identified by a universal resource identifier corresponding to the scheme identifier (paras 0116, 0296—URL; Kolan et al—paras 0068, 0136, 0140).  
Claims 10 and 17 contain subject matter substantially equivalent to the claim limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Oh with Kolan et al teach the method of claim 3, Oh further teaches wherein the scheme identifier comprises a title, an input file type, and an output file type (paras 0227, 0237-241, 0245, 0257, 0296—input scheme identifier; Kolan et al—paras 0129-130, 0136-140, 0173).  
Claims 11 and 18 contain subject matter substantially equivalent to the claim limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Oh with Kolan et al teach the method of claim 1, Oh further teaches wherein the location corresponds to a URL (paras 0116, 0296—URL; Kolan et al—paras 0174, 0177, 0181).  
Claims 12 and 19 contain subject matter substantially equivalent to the claim limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Oh with Kolan et al teach the method of claim 1, Oh further teaches wherein the source retrieves a resource description from the FLUS sink based on the first attribute and the second attribute (paras 0248-250—source retrieve FLUS sink; Kolan et al—paras 0071-73, page 12 Table 7 paras 0129-130, 0135-136).  
Claims 13 and 20 contain subject matter substantially equivalent to the claim limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Oh with Kolan et al teach the method of claim 1, Oh further teaches wherein a format of the capability description and the scheme identifier are defined by a scheme owner (paras 0016, 0076, 0103, 0107, 0166, 0204, 0236, 0312—format of the capability descriptor by provider; Kolan et al—paras 0067-68, 0074, page 12 Table 7 paras 0129-130, paras 0156-158, 0162).
Claim 14 contains subject matter substantially equivalent to the claim limitations of claim 7 and are therefore rejected under the same basis.

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leung (US 2021/0112439) – FLUS source/sink with QoS parameters
Oh (US 2020/0351449) – FLUS sink capability discovery and distribution capabilities
IV.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448